DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung (US 2014/0,317,626).

	Referring to claims 1, 10 and 19, Chung discloses a method for determining an optimal functional unit (para.0041, improved processor 100 with all instruction scheduled for execution) for one currently scheduled instructions (fig. 5A, instruction batches), the method comprising: determining a first function unit candidate (fig. 6B, first FU in FU batch 0) to be assigned to the currently scheduled instructions (para.0057, instruction A in batch instruction A-B-D-E) based on a priority (fig. 2, control flow dependency) of one additional instruction (para.0057, instruction B-D-E in batch instruction A-B-D-E) to be bundled with the one currently scheduled instruction, the one additional instruction included in an available queue (fig. 7, kernel queue 420); determining a second functional unit candidate (fig. 6B, second FU in FU batch 0) to be assigned to the currently scheduled instructions based on a latency (fig. 2, instruction latency; e.g., instructions A and B have latency 4) between the one currently scheduled instructions (fig. 2, instruction A) and a most important successor (fig. 2, instruction B) of the currently scheduled instruction; and selecting the optimal functional unit (fig. 6B, select available FU from FU batch 0) from the first functional unit candidate and the second functional unit candidate.

	As to claims 2, 11 and 20, Chung discloses the method of claim 1, wherein the method comprises: transmitting (fig. 3, issue thread groups to ALUs; fig. 6B, from kernel to FU batches) the currently scheduled instruction to the optimal functional unit.

	As to claims 3 and 12, Chung discloses the method of claim 1, wherein the first functional unit candidate is selected based on a number of the additional instructions (fig. 6A, bundle instruction B-D-E with instruction A in cycle 10) allowed to be bundled with the one currently scheduled instruction.
	
As to claims 4 and 13, Chung discloses the method of claim 1, wherein the one additional instruction are arranged in order or priority (fig. 2, such as instruction order A->B->D->E).

	As to claims 5 and 14, Chung discloses the method of claim 1, wherein the most important successor is a successor of the one currently scheduled instruction with a smallest movability (fig. 5A, instruction batch 0 as a group, A-B-D-E; para.0053).

	As to claims 6 and 15, Chung discloses the method of claim 1, wherein the first functional unit candidate equates to the second functional unit candidate (fig. 1, FU0/FU1/FU2/FU3 are ALUs).

	As to claims 7 and 16, Chung discloses the method of claim 1, wherein the optimal functional unit is selected based on a comparison of a movability (fig. 4, latency of instruction A, i.e., 4) of the one additional instructions (fig. 4B, instruction A) and a movability (fig. 4, latency of instruction B, i.e., 4) of the most important successor (fig. 4, instruction B).

	As to claims 8 and 17, Chung discloses the method of claim 1, wherein the optimal functional unit is determined during post-register-allocation scheduling (fig. 8, stage of program analysis 510 and instruction batch generation 520).
	
As to claims 9 and 18, Chung discloses the method of claim 1, wherein the one currently scheduled instruction is a vary long instruction word (para.0078-0079, VLIW).
Response to Arguments
Applicant’s arguments filed 4/13/2022, have been fully considered, but they are moot in view of new grounds of rejection, as set forth in the art rejections above.

Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, this action is made final.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire in THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136 (a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182